                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

TINA H. CRUMLEY,                           §
                                           §
              Plaintiff,                   §
                                           §
v.                                         §       CIVIL ACTION NO.
                                           §       4:19-cv-0041-JMV
                                           §
COMMISSIONER OF                            §
SOCIAL SECURITY,                           §
                                           §
              Defendant.                   §



                                    FINAL JUDGMENT

       Consistent with the Order [21] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).

       This 31st day of October, 2019.


                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
